971 So. 2d 926 (2007)
Abner REYES, Appellant,
v.
The SCHOOL BOARD OF MIAMI-DADE COUNTY, Florida, Appellee.
No. 3D07-1496.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Hermelee & Geffin, Bruce G. Hermelee, Alan G. Geffin, Miami, and Christopher Perez-Gurri, for appellant.
Jean Marie Middleton, for appellee.
Before GERSTEN, C.J., and SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Sunset Harbour Condo. Assoc. v. Robbins, 914 So. 2d 925, 928 (Fla. 2005) ("In order to be preserved for further review by a higher court, an issue must be presented to the lower court and the specific legal argument or ground to be argued on appeal or review must be part of that presentation if it is to be considered preserved.") (citing Tillman v. State, 471 So. 2d 32, 35 (Fla.1985)).